DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.

Response to Amendment
	In view of the amendments to Claim 1 and arguments to Claim 2, the previous §112(b) rejections directed to the claims are withdrawn.
In view of the amendments to Claim 1, the prior art rejections directed to the claims are withdrawn.  New prior art rejections directed to the claims are set forth below.  These rejections were necessitated by the claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over the online publication “Carbide phases formed in WC-M (M = Fe/Ni/Cr) systems”, Fernandes et al., Ceramics International 35, 2009, pp. 369-372 (Fernandes) in view of Japanese Patent Application Publication No. JP 2004/148321 (Hashimoto), as evidenced by online publication “Microstructure and mechanical properties of WC Ni-Si based cemented carbides developed by powder metallurgy”, Correa et al, Int. Journal of Refractory Metals and Hard Materials 28, 2010, pp. 572-575 (Correa).
 In regards to Claims 1-8 and 10, Fernandes teaches a composition prepared with 10 wt. % of metallic binder of a WC-M system (Abstract) – corresponding to a cemented carbide comprising 55-90 parts by mass of WC particles and 10-45 parts by mass of a Fe binder phase (instant Claim 1).  Fernandes also teaches that in embodiments, metallic binders in the prepared powders comprised varying amounts of Fe, Cr, and Ni (M-WC3, C-WC3, Table 1, Page 370) –corresponding to a binder phase having a composition comprising the contents of Ni, Cr, Fe. Fernandes teaches that WC powder with a particle size <10 µm was used with the binder composition (Page 369, ¶3) – corresponding to and/or overlapping with the claimed limitations of the WC particles having a median diameter D50 of 0.5-10 µm (instant Claim 5).  However, Fernandes does not explicitly teach that the binder phase contains Fe in an amount of 50% by mass or more, with the composition comprising the contents of Ni, Cr, W, C, or Si, or that 0.05-2.0% by area is comprised of Fe-Si-O based particles (instant Claim 1).
In the same field of cemented carbide systems based on carbides of W and Fe-containing binders, Hashimoto teaches a composite roll for hot rolling containing carbides of W and containing a iron-based powder containing, by mass percent, C: 0.5-1.5%, Si: 0.1-2.0%, Mn: 0.1-2.0%, Ni: 0.1-2%, Cr: 0.5-10%, and Mo: 0.1-2%, with the remainder being Fe and inevitable impurities (Page 1, Lines 1-9) – corresponding to and overlapping with the claimed binder composition of 0.5-10% Ni, 0.2-2% C, 0.5-5% Cr, and 0.2-2.0% Si as claimed (instant Claims 1 and 6).  Fernandes and Hashimoto are also silent regarding the presence of Co in cemented carbide composition.  Therefore, one of ordinary skill in the art would expect the presence of Co to be approximately 0% — corresponding to the claimed range of 0-5% (instant Claim 6).
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Hashimoto discloses that the composition of the composite roll including such components results in a rolling roll that has a high friction with a rolled steel sheet, little wear, and does not cause flatness or yield damage in hot continuous rolling of a steel sheet (Page 1, Lines 56-59).  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have incorporated the components in the amounts as taught by Hashimoto within the materials for the binder as taught by Fernandes.  One skilled in the art would have had the desire and motivation of providing higher wear resistance and preventing flatness or yield damage during rolling, as taught by Hashimoto, within the product of Fernandes in order to improve mechanical properties and functionality.
Furthermore, in the same field of cemented carbides utilizing WC with binders, Correa teaches that cemented carbides including alloying elements of Si, Cr, and Fe, amongst others, can produce strengthening of nickel by solid solution in the alloy, wherein in the addition of silicon acts to provide strengthening, and allow for the microstructure to be strengthened with Si (Introduction, ¶5, Page 572), wherein the Si contributes to higher dissolution of W in the binder (¶1, Page 574), and that the result of addition to Si results in greater fracture toughness (Page 575, ¶¶3-4).  
One of ordinary skill in the art at the effective time of filing of the invention, in adding the binder composition of Hashimoto to the cemented carbide system as taught by Fernandes, would recognize the additional toughness and hardness to the cemented carbide system, as disclosed by Correa, in order to improve mechanical properties and performance.  Additionally, one of ordinary skill would recognize that the presence of W due to the increase in dissolution of W within the binder phase of the product of Fernandes in view of Hashimoto, as taught by Correa, would overlap with the claimed composition of W in the instant Claim of 0.1-5% (instant Claim 1).  
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Thus, one of ordinary skill in the art would expect, given that the substantially similar composition and method of production of metallurgy as set forth by Fernandes in view of Hashimoto and evidenced by Correa, that phases and precipitates such as the Fe-Si-O-based particles as claimed would be present in the 0.05-2.0% by area as claimed (instant Claim 1), as well as the absence of such particles with the diameters of 3 µm or more, where the equivalent circle diameter of an Fe-Si-O-containing particle is a diameter of a circle having the same area as that of the Fe-Si-O-containing particle in a polished cross section of the cemented carbide (instant Claim 2), wherein those having diameters of 0.1-3 µm is 0.02-2.0% by area in total (instant Claim 3), substantially no composite carbides having equivalent circle diameters of 5 µm or more (instant Claim 4), that the total amount of bainite and/or martensite phases in said binder phase is 50% or more by area (instant Claim 7), wherein the cemented carbide has a compressive yield strength of 1200 MPa or more (instant Claim 8), and that the Fe-Si-O containing particles have the specific composition as claimed (instant Claim 10).
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Fernandes teaches the powder for metallurgy was formed from WC powder with a particle size <10 µm and the binder composition, wherein the powders were mixed and milled, dried, granulated, and sieved (Pages 369-370), and pressed at 190 MPa and heat treated at a maximum of 1400 °C (Page 370, ¶2), which is the substantially similar method used by Applicants to produce the claimed product.  Hashimoto, too, discloses a substantially similar process to Fernandes and that of the instant application, including mixing via a milling or mechanical alloying method, molded, and sintered by HIP to form an outer layer (Page 2, Lines 9-13), wherein the conditions of the HIP are utilizing particle size of 1-20µm, with temperatures of 1000-2000 °C (converted) and pressure of 98-196 MPa (Page 3, Lines 45-52); Correa discloses a similar milling procedure, followed by an oxygen reducing treatment, pre-sintering, and a type of vacuum sintering (Pages 572-573).
In regards to the process of the instant application, Applicant teaches that the powder is wet-mixed in a ball mill, wherein O is adsorbed onto the metal powder or exists as surface oxides after mixing and molding (¶76), reducing, followed by being sealed and subjected to a HIP treatment at 1240+40 °C and 100-140 MPa (¶85).  Additionally, Applicant teaches that W is diffused from the WC powder and that O is adsorbed onto the metal powder or exists as surface oxides such that the metal powder may not contain W (¶76), one of ordinary skill in the art would expect that the content of W and O within the product of Fernandes in view of Hashimoto and Correa to inherently exhibit the same content and properties, such as that of the Fe-Si-O-containing particles, given the substantially similar processes and O giving rise to such particles, as taught by the instant specification (¶81).  
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the Fe-Si-O-based particles as claimed would be present in the 0.05-2.0% by area as claimed (instant Claim 1), as well as the absence of such particles with the diameters of 3 µm or more, where the equivalent circle diameter of an Fe-Si-O-containing particle is a diameter of a circle having the same area as that of the Fe-Si-O-containing particle in a polished cross section of the cemented carbide (instant Claim 2), wherein those having diameters of 0.1-3 µm is 0.02-2.0% by area in total (instant Claim 3), substantially no composite carbides having equivalent circle diameters of 5 µm or more (instant Claim 4), that the total amount of bainite and/or martensite phases in said binder phase is 50% or more by area (instant Claim 7), wherein the cemented carbide has a compressive yield strength of 1200 MPa or more (instant Claim 8), and that the Fe-Si-O containing particles have the specific composition as claimed (instant Claim 10).

	In regards to Claim 9, Hashimoto teaches that after mixing via a milling or mechanical alloying method, the metallurgical powder is molded and sintered by HIP to form an outer layer materially integrated with the core material in producing a composite roll for hot rolling (Page 2, Lines 9-13) – corresponding to a composite cemented carbide roll for rolling, which comprises an outer layer made of the cemented carbide recited in claim 1, which is metallurgically bonded to an outer peripheral surface of a steel sleeve or shaft (instant Claim 9).  

Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. 
Applicant argues that the binders taught by Fernandes do not meet the requirements of the present invention, as Applicant argues that the binder composition as taught by the exemplary embodiments of Fernandes do not correspond to the specific binder composition as recited in instant Claim 1 (Applicant’s Arguments, Pages 6-8).
In regards to the new prior art rejections above based on Fernandes, Hashimoto, and evidenced by Correa, Applicant’s arguments are rendered moot.  In particular, as set forth above, Examiner has set forth a clear rationale to one of ordinary skill in the art to utilize the specific binder composition of Hashimoto within the WC-cemented carbide-based system of Fernandes, in order to improve mechanical properties and performance.
Therefore, Applicant’s argument is not persuasive. 

Applicant additionally traverses Examiner’s position based on the difference in producing method between that of the instant application and that of the prior art of Fernandes and Correa, such that Applicant argues the oxygen content is adjusted by reducing, followed by the HIP process; Applicant submits that Correa discloses pre-sintering and an oxygen-reducing process, but argues that such a process is to reduce nickel oxide but not to control the oxygen concentration of the raw material powder (Applicant’s Arguments, Pages 8-9).  Applicant further argues that Fernandes and Correa are sintered in a vacuum, and thus it is considered that no oxygen is adsorbed onto the metal powder or exists as surface oxides after sintering, such that one of ordinary skill in the art would not expect phases and precipitates such as the Fe-Si-O particles to be present (Applicant’s Argument, Page 9).
In regards to Applicant’s argument and in view of the new prior art rejections set forth above relying on Fernandes, Hashimoto, and Correa, Examiner respectfully disagrees.  The Specification of the instant application teaches that O is adsorbed onto the metal powder or exists as surface oxides (¶76); therefore, one of ordinary skill in the art would expect that the content of O within the product of Fernandes in view of Hashimoto and Correa, to arrive on the surface of the powder during the processes of wet mixing, milling, and drying, via the passive process of oxidation.  One of ordinary skill in the art would therefore expect, with the presence of O on the surface of the particles, and the instant Specification’s teaching that O is necessary for forming Fe-Si-O-based particles with Si and Fe in the metal powder (¶81), that such precipitates and phases would thus form, particularly given that the Specification does not provide further details into how O is incorporated other than existing as a surface oxide of adsorbed during the production process passively.  Therefore, one of ordinary skill in the art would expect a substantially overlapping presence of O to be within the Fe-Si-O particles as claimed, particularly when the specific process of oxygen control is not described in detail in the instant application.  Applicant’s argument that that Fernandes and Correa are sintered in a vacuum, and thus it is considered that no oxygen is adsorbed onto the metal powder or exists as surface oxides after sintering, such that one of ordinary skill in the art would not expect phases and precipitates such as the Fe-Si-O particles to be present (Applicant’s Argument, Page 9) constitutes mere attorney argument.  Arguments of counsel and discussions of caselaw, standing alone, cannot take the place of factually supported objective evidence. (In re Huang, 100 F.3d 135, 139- 40 (Fed. Cir. 1996)). Attorney argument is not evidence. (In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974)). Lawyer’s arguments and conclusory statements, which are unsupported by factual evidence, are entitled to little probative value. (In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997)).  In fact, the Applicant teaches a substantially similar processing step of HIP after evacuation (¶85).
Consequently, Applicant has not provided specific and sufficient evidence, such as for example a declaration or data, to meet its burden in showing that the product of Fernandes in view of Hashimoto and Correa would not contain the oxygen content as claimed within the present invention via the processes before heat treatment as discussed above.
  Therefore, Applicant’s argument is not persuasive, and the claims as set forth above remain rejected for the reasons set forth in the Non-Final Rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN CT LI/Examiner, Art Unit 1784